department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uniform issue list numbers contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uniform issue list egend c r e l o l o z z t i n o - s f - y o x i n i k k dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are organized as a non-profit corporation under the laws of state you were established by a b and c collectively the founders to provide them with insurance and administrative services the founders were established and are controlled by p a voluntary non-profit association of local and intermediate x located throughout state ais a voluntary employee_benefits association exempt under sec_501 b is a self-insurance funded pool established pursuant to state statute which allows state y to create self-insurance pools for liability coverage c which operates as an employer self-insured fund for workers’ compensation insurance was established pursuant to state statutory authority which allows y to establish a self-insured pool for their workers’ compensation obligations you maintain that the income of b and c is exempt from federal taxation under sec_115 you are a third party administrator licensed by state under state statute a third party administrator is a person who processes claims pursuant to a service_contract and who may also provide one or more administrative services pursuant to a service_contract but a third party administrator does not include a carrier or employer sponsoring a plan you have entered into a separate service agreement with each founder your service agreement with a requires you to assume complete responsibility for the administration of a’s employee benefit programs and to provide claims for administration claim reserve setting and claims adjudication for a’s self-insured employee benefit programs your service agreement with b requires you to assume complete responsibility for the underwriting of property and casualty policies and to provide claims administration claim reserve setting and claims adjudication for b’s policies your service agreement with c requires you to assume complete responsibility for the underwriting of workers’ compensation policies under each service agreement you are required to provide sufficient staff to promote each founder's respective program to prospective new members and adequately serve current members provide all accounting-related administration including invoicing of premium premium collection payment of claims financial statement preparation and to satisfy state insurance bureau filing_requirements and assume all expenses related to the administration and promotion of the program including wages office supplies printing and other administrative expenses in return for your services each service agreement provides for you to be paid the service fee set forth in the respective fee and payment schedule you indicate that you plan to provide third party administrative services to your founders at cost you have entered into an agent agreement with m m is a managing general underwriter that has entered into a royalty agreement with p for sponsorship of a liability insurance program for z foundations developed and managed like m the program’ under your agent agreement with m you undertake to diligently identify z foundation leads for the purpose of marketing the program to z foundations in state and you will market the program for the purpose of obtaining applications for coverage submissions you will send all submissions to m which will be responsible for underwriting each risk you will forward quotations to applications as well as written instructions to bind coverage you will also forward binders and policy numbers to program policyholders you will issue invoices to and collect premiums from program policyholders which you will remit to m directly percent of the written premiums_paid by policyholders in return for your services m will pay you ten you have also entered into a producer agreement with n which gives you the authority to refer submissions to n in return for commissions retained out of premiums collected you have a five member board_of directors two of your directors are also directors of a one is also a director of b and one is also a director of c sec_501 describes organizations including corporations organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual law sec_1_501_c_3_-1 of the income_tax regulations the regulations states that an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that the term charitable is used in sec_501 in its general accepted legal sense this term includes lessening the burdens of government revrul_72_369 1972_2_cb_245 concerns an organization that was formed to provide managerial and consulting services for nonprofit_organizations exempt from federal_income_tax under sec_501 to improve the administration of their charitable programs the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the ruling states that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing such services at cost lacks the donative element necessary to establish this activity as charitable consequently the ruling holds that the organization's activities are not charitable and therefore the organization does not qualify for exemption under sec_501 revrul_85_1 1985_1_cb_178 holds that an organization that provides funds to a county’s law enforcement agencies to police illegal narcotics traffic lessens the burdens of government and therefore qualified for exemption under sec_501 the criteria for determining whether an organization’s activities lessen the burdens of government are whether the governmental_unit considers the organization's activities to be its burdens and whether these activities actually lessen the burden of the governmental_unit an activity is a burden of the government if there is an objective manifestation by the government that it considers such activity to its burden the interrelationship between the government and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all the relevant facts and circumstances in this ruling the organization provides funding for activities that the local law enforcement agencies treat as an integral part of their program to prevent the trafficking of illegal narcotics which demonstrates that these activities are part of their burden with the added funding the local law enforcement agencies can engage in certain aspects of drug enforcement without the appropriation of additional government funds thus the organization is lessening the burdens of government revrul_85_2 1985_1_cb_178 holds that an organization that provides legal assistance to guardians ad litem who represent abused and neglected children before a juvenile court that requires their appointment lessens the burdens of government and therefore qualifies for exemption under sec_501 the criteria for determining whether an organization’s activities lessen the burdens of government are whether the governmental_unit considers the organization’s activities to be its burdens and whether these activities actually lessen the burden of the governmental_unit the fact that an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also insufficient to establish that the organization is lessening the burdens of government the interrelationship between the organization and the government may provide evidence that the government considers the organization's activities to be its burden to determine whether the organization is actually lessening the burdens of government all the relevant facts and circumstances must be considered a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of the government in this ruling the organization's training of lay volunteers is an integral part of the government's program of providing guardians ad litem in juvenile court proceedings without the organization's activities the government could not continue its present program unless it undertook to train lay volunteers itself or appointed attorneys to act as guardians as it had in the past thus the organization actually lessens the burdens of government in 88_tc_1 aff'd without published opinion 838_f2d_465 cir columbia park the petitioner argued that it had a charitable purpose to lessen the burdens of government according to the petitioner it provides a wide range of services and facilities to the residents of a large private real_estate development and that if it did not provide these services and facilities the local or state government would have to provide them the tax_court in upholding an irs ruling that the petitioner is not organized and operated exclusively for exempt purposes within the meaning of sec_501 rejected the petitioner's argument saying that the mere assertion that in petitioner's absence government would have to assume the activities in question does not mean the activities are in fact the burdens of government rather the court said the organization must demonstrate that the government accepts the activities conducted by the petitioner as its responsibility and recognizes petitioner as acting on its behalf organization must further establish that its activities actually lessen the burden of the state_or_local_government id pincite in addition the 70_tc_352 concerns a corporation t which plans as its sole activity to offer consulting services for a fee to nonprofit limited resource organizations engaged in various rural-related activities t’s service consists of obtaining appropriate individuals to perform research projects for the clients some of t’s clients will be exempt_organizations but others may not be exempt the fees charged by t will be set at or close to cost but will not be less than t’s full cost of providing the services the tax_court held that t does not operate exclusively for sec_501 purposes the court noted that t’s activities are a business of the sort ordinarily carried on by commercial ventures organized for-profit its source_of_income is fees for service not voluntary contributions from the public and that its clients are not necessarily all sec_501 organizations the court said that t had failed to demonstrate that its services are not in competition with commercial businesses competition with commercial firms is strong evidence of the predominance of nonexempt commercial purposes the court concluded that since the conduct of a business with an apparently commercial character is t’s sole activity that fact weighs heavily against exemption id pincite analysi sec_1 operational_test to be exempt under sec_501 you must be operated exclusively for one or more exempt purposes you will be regarded as operating exclusively for one or more exempt purposes only if you engage primarily in activities that accomplish one or more exempt purposes sec_1_501_c_3_-1 you provide third party administrative and management services to your founders by processing insurance claims pursuant to three service contracts your activities are indistinguishable from those provided by commercial third party administrators your sole source_of_income is fees for services not voluntary contributions from the public your fees are set to cover your costs and your clientele is not limited to sec_501 organizations since the conduct of a business with an apparently commercial character is your sole activity that fact weighs heavily against exemption see b s w group t c pincite revrul_72_369 supra tells us that providing managerial_services for a fee is a trade_or_business ordinarily carried on for profit and that providing such services even at cost and solely for exempt_organizations is not a charitable activity within the meaning of sec_501 therefore you do not qualify for exemption from federal_income_tax under sec_501 lessening the burdens of government you state that you were established for the purpose of relieving the burdens of government specifically you were formed to provide insurance and administrative services for the founders to relieve those entities of various administrative burdens and reduce the cost of obtaining insurance for state x but the mere assertion that your activities relieve the administrative burdens of your founders does not mean that in fact those activities are the burdens of government rather you must demonstrate that state accepts your activities as its responsibility and recognizes that you are acting on its behalf see columbia park t c pincite the term charitable includes lessening the burdens of government sec_1_501_c_3_-1 to qualify as a sec_501 organization on the basis of lessening the burdens of the government you must meet a two-pronged test the first prong requires that a government unit objectively manifest that it considers your activities to be its burden see revrul_85_1 and revrul_85_2 supra you do not meet the first prong of the lessening the burdens of government test as there is no objective manifestation by state that it considers your activities to be its burden although you were created pursuant to state’s third party administrator statute the statute merely permits your formation it does not mandate it and it does not include a statement that state considers your activities to be its burden therefore we must consider all relevant facts and circumstances in determining whether an objective manifestation exists a favorable working relationship between the government and the organization is strong evidence that the organization is actually ‘lessening’ the burdens of the government revrul_85_2 supra the stronger the control a government has over the activities of the organization the better evidence of an objective manifestation revrul_85_1 supra you are not controlled by state the founders control your board there is no state representation on your board as a state licensed third party administrator you are subject_to the same regulatory oversight as insurance agencies under state’s insurance code state has no other role in your operations your only source of funding is revenue from the fees you charge founders for your services the founders are paying you for a service furthermore you have not shown that you have a working relationship with state therefore you have not demonstrated an objective manifestation by state recognizing that your activities are its burden or responsibility as required by revrul_85_1 and supra even if the first prong of the test was met you do not meet the second prong of the lessening the burdens of government test to meet the second prong your activities must actually lessen the burdens of a governmental_unit evidence that the organization is actually lessening the burdens of government is shown when the government could not continue to conduct its program without the organization's activities revrul_85_2 supra here you have not shown the activities of the founders are a program of state government in addition your activities do not alleviate any fiscal or personnel burden of the state rather you are relieving the administrative burdens of the founders there is no evidence you defray any state expenses thus you also fail to meet the second prong of the test and do not qualify under sec_501 as an organization that is lessening the burdens of the government within the meaning of sec_1_501_c_3_-1 conclusion accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t attn emily d mangrum nca-545-01 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
